COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00096-CV


IN THE INTEREST OF A.H., A
CHILD


                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant L.H. (Mother) appeals the trial court’s judgment terminating her

parental rights to her son, A.H. (Andy).2 In four issues, Mother contends that the

evidence is legally and factually insufficient to support the trial court’s judgment.

We affirm.




      1
       See Tex. R. App. P. 47.4.
      2
       To protect A.H.’s identity, we will use “Andy” as an alias to refer to him,
and we will also use aliases to refer to other people associated with the
termination of Mother’s parental rights. See Tex. R. App. P. 9.8(b)(2).
                                Background Facts

      Mother was born in 1987. By her teenage years, she was living with her

grandmother, E.H. (Edith). At age fifteen, Mother ran away from Edith’s house

and moved in with P.H. (Peter), who was then twenty-four years old.        Peter

introduced Mother to cocaine, and when Mother was still fifteen years old, she

and Peter conceived a child, C.H. (Charles), while both were under the influence

of the drug. Mother continued to use cocaine while pregnant with Charles and

gave birth to him in approximately 2004. Around that same time, Mother and

Peter, who eventually married each other, moved to Kansas.

      Mother and Peter had a second child, B.H. (Bethany), a couple of years

after Charles was born.         Soon after Bethany was born, Peter used

methamphetamine and began drinking heavily, and Mother and Peter divorced.

In 2007, when Mother and the children were spending the night at Peter’s house,

Mother and Peter got into a fight, for which Mother was arrested and later

convicted of “domestic violence.”        Soon after that fight, Kansas Social

Rehabilitation Services (SRS) obtained custody of Charles and Bethany, and

they initially went to foster care. Mother attempted to work with SRS to have her

children returned, but Mother was unable to get adequate housing as requested

by SRS, so the children eventually went to live with Peter’s sister.

      Also in 2007, Mother met C.W. (Father) and moved in with him. At the

time, Father was forty-two years old. Mother knew that Father was addicted to

methamphetamine, and soon after their relationship started, they began using


                                         2
drugs together. In August 2007, they were pulled over by police in Kansas while

riding in a car together. Mother was arrested for driving without a license, while

Father was arrested for obstruction of justice because he gave the police a false

name. According to Mother, while she was being booked into jail, guards found a

bag of methamphetamine in her pants pocket, for which she was charged with

possession of methamphetamine and trafficking methamphetamine in a penal

institution.3 Mother testified that after her arrest for driving without a license, it

“slipped [her] mind” that she had the methamphetamine in her pocket. She pled

nolo contendere to the charges.

      Mother was released from confinement in July 2008, seemingly to serve

probation. Andy was conceived in early August 2008, shortly before Mother was

sentenced to incarceration in a Kansas penitentiary on August 20, apparently for

violating the probation by “not reporting.”

      Mother was incarcerated in Kansas for all nine months of her pregnancy

with Andy, and in May 2009, she gave birth to him. Upon Andy’s birth, Edith

(Mother’s grandmother) went with L.H. (Lois), Mother’s mother, to Kansas to pick

      3
         The record contains criminal judgments from Kansas. One judgment, for
possession of methamphetamine, has a “Date of Offense” of August 15, 2007,
which is the date that Mother said that she was arrested for driving without a
license. The possession of methamphetamine judgment relates that Mother was
placed on probation. The second judgment, for “Traffic in Contraband in a Penal
Institution,” states that the offense was committed on September 21, 2007 and
that Mother received a thirty-six-month probated sentence. There is no
explanation in the record concerning why Mother’s judgments bear different
offense dates or why the second judgment bears an offense date that is different
than the date on which Mother testified that the crime occurred.


                                          3
him up. Mother chose to have Andy live with Edith in Texas because Edith was

“the only family [she had] and [Andy’s] father was not capable of taking care of

him at the time.”4 Mother believed that Edith could adequately care for Andy until

Mother was released from confinement.

       On August 9, 2010, when Andy was approximately fifteen months old, the

Fort Worth Fire Department was called to Edith’s house. A mattress in the house

had caught fire in a room where Lois was sleeping. Andy was home when the

fire started.

       Officer Rena Dulworth of the Fort Worth Police Department was called to

Edith’s house by the fire department to investigate the possible kidnapping of

Andy. A dispute had arisen between Edith and Lois about who should care for

him. Edith told Officer Dulworth that Lois had removed Andy from the house and

had placed him in a van driven by Lois’s boyfriend. Lois claimed that Edith was

unable to take care of Andy and that Lois was his primary caregiver.        Edith

claimed that she had custody and that Lois did not. The van was found driving

around the neighborhood not far from the house, and Andy was returned to

Edith. In speaking with Edith, Officer Dulworth noticed that she did not seem

well. Particularly, Edith moved around very slowly, was unsteady on her feet,

and appeared to have soiled herself. Officer Dulworth testified that she could not

imagine that Edith could have cared for a small child.

       4
      Edith was born in 1948, so she was approximately sixty-one years old in
2009 when she went to Kansas to get Andy.


                                        4
      Officer Dulworth obtained the consent of J.H., Andy’s great-grandfather, to

search the home. Upon the search, Officer Dulworth found the home to be in a

state of disarray. The carpet was heavily stained and littered with dirt, trash, and

food particles. Items and clothing were stacked and strewn all around the house.

Officers found a loaded semi-automatic pistol on a windowsill in a bedroom

where Andy sometimes slept. They also found loose pills within Andy’s reach.

During the search, Officer Dulworth saw Andy roaming freely around house, at

one point picking up a plastic knife and running with it. Based on the state of the

home, Officer Dulworth became concerned for Andy’s safety and called for the

Department of Family and Protective Services (the Department) to evaluate the

home.

      An investigator from the Department, Teresa Shipley, went to the home

that evening and determined that Edith was unable to care for Andy, that the

home was unsafe for him, and that Edith had a history with the Department

because she had previously “refused to accept parental responsibility” of a child.

In the home, Shipley found “lots of little pieces of stuff like screws, trash, things

all over the carpet, . . . [and] various small items.” Shipley also noticed a bad

odor in the home. Shipley saw that Edith had difficulty moving around the house.

The Department removed Andy from the home, placed him in foster care, and

filed its petition for termination soon thereafter.

      At the time of the trial in July 2011, Mother was still incarcerated in

Kansas, and Andy was two years old and had been in his foster placement for


                                           5
almost a year. Mother, who testified telephonically, said that excluding time that

she had been incarcerated, she had not been sober for more than three

consecutive months since she began using cocaine with Peter at age fifteen.

Mother also admitted that prior to the arrest that had led to her current

incarceration, she had been convicted of theft and driving while her license was

suspended in addition to her conviction for hitting Peter. She stated that she had

known that Father used methamphetamine when they met but that she had not

known that he had an extensive criminal record.

      Mother testified that she was not aware of the condition of Edith’s home or

of Edith’s poor physical condition. Mother conceded, however, that she knew

that her mother, Lois, lived in Edith’s home, that Lois had a long history of drug

abuse, and that she had considered Lois’s addiction when placing Andy in the

home but was not concerned about it. When asked about her work and living

history, Mother testified that the longest she had ever held a job was eight

months, that she had worked at two other jobs for one and four months each,

and that she had never rented or owned a residence on her own.

      When asked whether she had completed the court-ordered service plan,

Mother testified that she had completed some of the plan but that she could not

complete other requirements—regular visitation with Andy, proof of income, and

appropriate housing—because she was incarcerated. She stated that she has

earned a certificate in landscaping and would pursue employment in that field

upon her release, which she believed would occur a little more than a month after


                                        6
the trial concluded. She claimed that upon her release, she would immediately

enter a thirteen-week program to help her find housing and employment.

She believed that she would be able to provide an appropriate home for Andy

within a month, but she conceded that she would not likely have a job for five or

six weeks after her release, and she was “not sure” about what she would do

with Andy until she was ready to take him.

      Mother testified that she will be required to live in Topeka as a condition of

her parole and that she has no family and only one friend there. She testified

that while she planned on completing drug treatment upon her release, she felt

that she did not need it. Mother also planned on resuming her relationship with

Father, whom she admitted has a drug problem and is in need of treatment. She

also admitted that she did not have a problem with Andy staying in an adult

treatment facility with many felons.

      Kimberly Bailey, who works for the Department as a conservatorship

supervisor, testified that the original goal for Andy was reunification with his

parents. However, Bailey testified that as the Department attempted to work

toward returning Andy with Mother and Father and their families, the goal

changed to termination when it became clear that neither parent would be in a

position to care for Andy in the near future.      Bailey testified that no family

member had requested custody of Andy since he was removed from Edith’s

home and that the Department had determined that none of the placements

proposed by Mother and Father were appropriate since the only blood relatives


                                         7
proposed were not able to take care of Andy. Bailey stated that Father had not

completed any of the services listed in his service plan, such as parenting

classes or counseling, and had not been in regular contact with CPS.           She

conceded, however, that while confined, Father was “on a unit that was more

restrictive in terms of accessibility to the types of services that [the Department]

had requested that he participate in.”

      Bailey also opined that Andy had bonded with his foster mother, while he

had little to no bond with Mother or any blood relatives. She explained that Andy

was “doing great” physically and was on target developmentally, and she

expressed that the Department planned on allowing his foster parent to adopt

him. She stated that with his foster parent, Andy seemed “comfortable” and “at

home.” When Bailey was asked why she believed that termination of Andy’s

parents’ rights was in his best interest, she testified, “[Andy] deserves an

opportunity to be in a home where he’s safe, where all his needs are being met,

and [where] he has an opportunity to thrive, and I don’t believe his parents have

demonstrated that they can do it and will do it.”

      G.F. (Grace), Andy’s foster mother, testified on her own behalf as an

intervenor in the case. Grace said that she loved Andy, that Andy loved her, and

that Andy had bonded with her and her family.        She testified that Andy was

happy and healthy, with the exception of recurring problems with ear infections,

for which he was receiving appropriate treatments. Grace testified that neither

Father nor Mother had been in contact with Andy since he began living with her


                                         8
and that the only contact he had with any blood relatives consisted of two or

three visits from Edith and a maternal aunt, the last of which was several months

before the trial. Grace expressed her desire to adopt Andy.

       The trial court terminated Mother’s paternal rights to Andy, finding that she

had engaged in conduct or had knowingly placed Andy with persons who had

engaged in conduct that endangered his physical or emotional well-being, had

knowingly placed or allowed him to remain in conditions or surroundings that

endangered his physical or emotional well-being, and had failed to comply with a

court order setting out the actions necessary to secure his return.5 The trial court

also found that termination was in Andy’s best interest.       Mother brought this

appeal.

                             Evidentiary Sufficiency

       In her first three issues, Mother contends that the evidence is legally and

factually insufficient to sustain the trial court’s finding that she committed one of

the grounds for termination listed in section 161.001(1) of the family code. In her

fourth issue, she argues that the evidence is factually insufficient to support the

trial court’s finding that termination of her parental rights is in Andy’s best

interest.




       5
       See Tex. Family Code Ann. § 161.001(1)(D), (E), (O) (West Supp. 2012).
The trial court also terminated Father’s parental rights, but he is not a party to
this appeal.


                                         9
      A parent’s rights to “the companionship, care, custody, and management”

of her children are constitutional interests “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982);

In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). In a termination case, the State

seeks not just to limit parental rights but to erase them permanently—to divest

the parent and child of all legal rights, privileges, duties, and powers normally

existing between them, except for the child’s right to inherit. Tex. Fam. Code

Ann. § 161.206(b) (West 2008); Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).

We strictly scrutinize termination proceedings and strictly construe involuntary

termination statutes in favor of the parent. Holick, 685 S.W.2d at 20–21; In re

R.R., 294 S.W.3d 213, 233 (Tex. App.—Fort Worth 2009, no pet.).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Tex. Fam. Code Ann. § 161.001; In re J.L., 163
S.W.3d 79, 84 (Tex. 2005). Termination decisions must be supported by clear

and convincing evidence. Tex. Fam. Code Ann. § 161.001. Evidence is clear

and convincing if it “will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.”         Id.

§ 101.007 (West 2008).       Due process demands this heightened standard

because termination results in permanent, irrevocable changes for the parent

and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002).


                                        10
       In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the grounds for termination were

proven.    In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).      We review all the

evidence in the light most favorable to the finding and judgment. Id. We resolve

any disputed facts in favor of the finding if a reasonable factfinder could have

done so. Id. We disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We consider undisputed evidence even if it is contrary to the

finding.   Id.   That is, we consider evidence favorable to termination if a

reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not. Id.

       We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder’s province. Id. at 573,

574. And even when credibility issues appear in the appellate record, we defer

to the factfinder’s determinations as long as they are not unreasonable. Id. at

573.

       In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder’s findings and do not supplant the judgment with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that the

parent violated one subsection of section 161.001(1) and that the termination of

the parent-child relationship was in the best interest of the child. Tex. Fam. Code


                                        11
Ann. § 161.001; In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction in the truth of its finding, then

the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.

Mother’s endangerment of Andy

      In her second issue, Mother contends that the evidence is legally and

factually insufficient to sustain the ground for termination under section

161.001(1)(E) of the family code. See Tex. Family Code Ann. § 161.001(1)(E).

Under section 161.001(1)(E), termination may be supported by a finding that a

parent engaged in conduct or knowingly placed the child with persons who

engaged in conduct that endangered the physical or emotional well-being of the

child. See id.

      As we have explained,

             Endangerment means to expose to loss or injury, to
      jeopardize. Under section 161.001(1)(E), the relevant inquiry is
      whether evidence exists that the endangerment of the child’s . . .
      well-being was the direct result of [the parent’s] conduct, including
      acts, omissions, or failures to act. Additionally, termination under
      subsection (E) must be based on more than a single act or omission;
      the statute requires a voluntary, deliberate, and conscious course of
      conduct by the parent. It is not necessary, however, that the
      parent’s conduct be directed at the child or that the child actually
      suffer injury. The specific danger to the child’s well-being may be
      inferred from parental misconduct standing alone. Moreover, a
      parent’s mental state may be considered in determining whether a
      child is endangered if that mental state allows the parent to engage
      in conduct that jeopardizes the physical or emotional well-being of
      the child. To determine whether termination is necessary, courts


                                        12
      may look to parental conduct occurring both before and after the
      child’s birth.

In re M.E.-M.N., 342 S.W.3d 254, 261–62 (Tex. App.—Fort Worth 2011, pet.

denied) (emphasis added) (citations omitted).

      The evidence reveals a pattern of Mother’s acts by which the trial court

could have reasonably formed a firm belief or conviction that she knowingly

engaged in conduct that endangered Andy’s physical or emotional well-being.

This is true even though, as Mother testified at trial and argues on appeal, she

had no knowledge of the condition of Edith’s home or of the deterioration of

Edith’s health at the time of Andy’s removal.6

      Mother’s testimony established that she has a long history of abusing

controlled substances and that the use of those substances has exposed her to

imprisonment and to her separation from Andy. She testified that she had begun

using cocaine at age fifteen and that she had used it while pregnant with her first

child, Charles. Mother admitted to using illegal drugs with both of the fathers of

her children, and she is currently incarcerated because she possessed

contraband in a jail facility. Mother testified that other than the time she has been

incarcerated, the longest period of time she has even been sober since she

turned fifteen years old was three months. Despite this, Mother, who at the time

of trial was twenty-three years old, testified that she does not believe she is in


      6
      Bailey agreed that neither parent was aware of the conditions of Edith’s
home at the time of Andy’s removal from that home.


                                         13
need of drug treatment. A parent’s use of narcotics, both before the birth of a

child and while the parent had custody of older children, can constitute

endangering conduct.     In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009) (“[A]

parent’s use of narcotics and its effect on his or her ability to parent may qualify

as an endangering course of conduct.”); M.E.-M.N., 342 S.W.3d at 263; see also

Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied) (“Because it exposes the child to the

possibility that the parent may be impaired or imprisoned, illegal drug use may

support termination under section 161.001(1)(E).”). Thus, the trial court could

have found that Mother endangered Andy’s physical or emotional well-being

through her long-term drug abuse.

      Mother also has a history of criminal violations (including some that are not

drug related) and incarceration. She was convicted of theft at some point after

her other two children had been removed from her care in Kansas.            Mother

testified that she had “picked up $24 at McDonald’s and it happened to belong to

somebody else.” Mother was also convicted in 2007 for hitting Peter, the father

of her oldest children, while the children were present in Peter’s home. Mother

was also convicted of possession of methamphetamine and attempting to take

methamphetamine into a jail, for which she has been incarcerated for Andy’s

entire life. Further, Mother admitted to violating prison regulations during her

current incarceration, resulting in her loss of thirty-two days of good time credit




                                        14
and therefore delaying her release. Mother lost “good time” more than once for

having cigarettes in jail, which Mother knew was illegal.

      Because of her current incarceration, Mother was not able to care for Andy

and gave him to Edith, knowing that Lois, who had a history of using drugs and

committing crimes, lived in Edith’s home.7 Similarly, Mother had left Charles and

Bethany for about a month with a known drug user, Peter, before their removal in

Kansas while she “went to obtain new housing.” Mother’s endangering conduct

toward her other children is relevant to whether she endangered Andy. See In re

W.J.H., 111 S.W.3d 707, 716 (Tex. App.—Fort Worth 2003, pet. denied). And as

of the beginning of the trial, even though Mother had received knowledge about

the dangerous conditions in Edith’s home at the time of Andy’s removal, Mother’s

immediate plan for Andy was to return him to that home.

      While criminal violations and incarceration are not enough to show

endangerment by themselves, they can be evidence of endangerment if shown

to be part of a course of conduct that is endangering to the child. Tex. Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 533–34 (Tex. 1987); Perez v. Tex.

Dep’t of Protective and Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El

Paso 2004, no pet.). Combined with her drug use, her unstable work and living

history, and her decisions to leave her children with known drug users, the trial

court could have reasonably concluded that Mother’s history of criminal violations

      7
     Lois had been arrested for possessing marijuana, unlawfully carrying a
weapon, theft by check, and possessing a controlled substance.


                                        15
and incarcerations affected her ability to provide a stable living environment for

Andy and thus endangered his physical or emotional well-being. See In re V.V.,

349 S.W.3d 548, 554 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (en

banc) (holding that constant incarceration, failure to provide support for child, and

failure to maintain any relationship with child is evidence of endangerment); In re

M.R., 243 S.W.3d 807, 818–19 (Tex. App.—Fort Worth 2007, no pet.) (holding

that the placement of a child in a living situation with known drug users was a

factor supporting endangerment); Perez, 148 S.W.3d at 436–37 (holding parent’s

history of substance abuse, criminal conduct, and incarceration sufficient to show

endangerment); see also In re A.J.M., No. 02-11-00137-CV, 2012 WL 2877457,

at *4 (Tex. App.—Fort Worth July 16, 2012, pet. denied) (op. on reh’g) (en banc)

(“Even evidence of criminal conduct, convictions, and imprisonment prior to the

birth of a child will support a finding that a parent engaged in a course of conduct

that endangered the child’s well-being.”).

      We hold that under the applicable standards of review, considering all of

the facts described above, the evidence is legally and factually sufficient to

sustain the trial court’s finding that Mother engaged in conduct that endangered

Andy’s physical or emotional well-being.            See Tex. Fam. Code Ann.

§ 161.001(1)(E). We therefore overrule Mother’s second issue. Because one

finding under section 161.001(1), along with a finding that termination is in the

child’s best interest, is sufficient to sustain an order of termination, we decline to

address Mother’s first and third issues, which challenge the sufficiency of the


                                         16
evidence to prove the grounds of termination under section 161.001(1)(D) and

(O). See Tex. R. App. P. 47.1; In re Z.C., 280 S.W.3d 470, 475 n.22 (Tex.

App.—Fort Worth 2009, pet. denied).

Andy’s best interest

      In her fourth issue, Mother contends that the evidence is factually

insufficient to sustain the trial court’s finding that termination of her parental rights

is in Andy’s best interest. There is a strong presumption that keeping a child with

a parent is in the child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex.

2006). Prompt and permanent placement of the child in a safe environment is

also presumed to be in the child’s best interest.             Tex. Fam. Code Ann.

§ 263.307(a) (West 2008).

      Nonexclusive factors that the trier of fact in a termination case may use in

determining the best interest of the child include the desires of the child, the

emotional and physical needs of the child now and in the future, the emotional

and physical danger to the child now and in the future, the parental abilities of the

individuals seeking custody, the programs available to assist these individuals to

promote the best interest of the child, the plans for the child by these individuals

or by the agency seeking custody, the stability of the home or proposed

placement, the acts or omissions of the parent which may indicate that the

existing parent-child relationship is not a proper one, and any excuse for the acts

or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.

1976). Undisputed evidence of just one factor may be sufficient in a particular


                                           17
case to support a finding that termination is in the best interest of the child. C.H.,
89 S.W.3d at 27. On the other hand, the presence of scant evidence relevant to

each factor will not support such a finding. Id.

      A factfinder may consider a parent’s continuing use of illegal drugs as a

factor affecting the best interest of the child. See M.R., 243 S.W.3d at 820; In re

S.B., 207 S.W.3d 877, 887–88 (Tex. App.—Fort Worth 2006, no pet.). A parent’s

criminal record also reflects on the best interest of the child in maintaining a

relationship with that parent. See V.V., 349 S.W.3d at 558.

      Most of the factors listed above weigh in favor of the trial court’s decision

that termination is in Andy’s best interest. For example, based on Andy’s lack of

an emotional connection to either parent or any of his biological family, his bond

with his foster mother, Mother’s history of failing to provide for her children, her

problems with drug addiction, her criminal history, her stated plans (including

reuniting with Father, who has an extensive criminal and drug history),8 and her

lack of a supporting extended family, the trial court could have reasonably

concluded that it is unlikely that Mother would be able to consistently provide for

Andy’s physical and emotional needs and that Mother would instead present a

threat to his future well-being.    Regarding Mother’s drug use, although her

confinement had provided her with an extended period of sobriety, the trial court

      8
        The record contains documents establishing that Father has been
convicted for selling marijuana, possessing marijuana, possessing drug
paraphernalia, possessing methamphetamine, criminally using a credit card, and
driving while under the influence of alcohol or drugs.


                                         18
could have been reasonably skeptical about her ability to maintain a drug-free

lifestyle upon her release from confinement even if, as she testified, she planned

on attending Narcotics Anonymous. Mother had not demonstrated that she could

achieve extended sobriety while not incarcerated, and she opined that she did

not need treatment for her drug abuse.

      Moreover, Mother recognized that upon being released from confinement

and obtaining a place to live, Andy would not recognize her and would likely have

anxiety about being placed with her. She conceded that it was best for Andy to

be in a place where he is safe, stable, and could be loved and protected. Mother

kept minimal contact with Andy (she sent him a blanket, a birthday card, and

wrote letters “three or four times”); in contrast, Mother wrote letters to Father

“once or twice a week.”     The evidence demonstrated that Andy was being

nurtured in Grace’s home, had bonded with her, and was also “very close” to

Grace’s parents and other family members. Evidence of a child’s bond with a

foster family is a factor that may support termination. See In re U.P., 105 S.W.3d
222, 230 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (op. on reh’g).

      In jail, Mother obtained her GED; took classes on offender workforce

development, nutrition management, and money management; and completed

Thinking For A Change, a ten-week program aimed at developing positive

thought processes. She also finished part of her service plan, including taking

parenting classes and a psychological evaluation and participating in counseling.

But Mother had not demonstrated proper parenting abilities in the past to any of


                                         19
her three children, and the trial court could have considered that it was unlikely

that she had developed those skills while incarcerated because, for example, she

proposed to allow Andy to return to live with Edith or to bring Andy into a

residential program for felons before having a job or being able to financially

provide for Andy’s needs. Also, although Mother indicated a desire to “follow the

rules” upon being released from confinement, she recognized that even while

she was confined, she was not able to control her conduct. Mother planned on

taking a thirteen-week job-skills program upon being released from confinement,

but the trial court could have been reasonably skeptical about her ability to

maintain employment based on her prior work history. Mother offered no excuse

for her behavior at trial.

       Applying the appropriate standards of review, we hold that the evidence is

factually sufficient to support the trial court’s decision that termination of Mother’s

rights is in Andy’s best interest. See Tex. Fam. Code Ann. § 161.001(2). We

therefore overrule Mother’s fourth issue.




                                          20
                                  Conclusion

      Having overruled all of Mother’s issues necessary for disposition, we affirm

the trial court’s judgment.



                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MCCOY, JJ.

DELIVERED: September 27, 2012




                                       21